

EXIBIT 10.20


Form of the 6 % Original Issue Discount Senior Secured Note
dated September 24, 2007
 

-1-

--------------------------------------------------------------------------------



Execution Copy


THIS 6% ORIGINAL ISSUE DISCOUNT SENIOR SECURED CONVERTIBLE NOTE (THIS
“NOTE”) AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR ANY STATE SECURITIES LAW, AND MAY NOT BE OFFERED FOR SALE OR SOLD UNLESS A
REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS SHALL
BE EFFECTIVE WITH RESPECT THERETO, OR AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS IS AVAILABLE IN CONNECTION
WITH SUCH OFFER OR SALE. THIS NOTE AND THE SECURITIES ISSUABLE UPON CONVERSION
HEREOF (I) MAY BE PLEDGED OR HYPOTHECATED IN CONNECTION WITH A BONA FIDE MARGIN
LOAN OR OTHER FINANCING SECURED BY SUCH SECURITIES OR (II) MAY BE TRANSFERRED OR
ASSIGNED TO AN AFFILIATE OF THE HOLDER HEREOF WITHOUT THE NECESSITY OF AN
OPINION OF COUNSEL OR THE CONSENT OF THE ISSUER HEREOF.


THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE MAY BE LESS THAN THE PRINCIPAL
AMOUNT SHOWN BELOW BECAUSE (I) THE PRINCIPAL AMOUNT OF THIS NOTE WILL ACCRETE IN
VALUE FROM THE DATE HEREOF, AND (II) THIS NOTE DOES NOT REQUIRE PHYSICAL
SURRENDER HEREOF IN ORDER TO EFFECT A PARTIAL PAYMENT, REDEMPTION OR CONVERSION
HEREOF.
 
MANARIS CORPORATION
 
6% ORIGINAL ISSUE DISCOUNT SENIOR SECURED CONVERTIBLE NOTE
 

Issue Date: September 24, 2007   $ $4,708,900  



FOR VALUE RECEIVED, MANARIS CORPORATION, a Nevada corporation (the “Company”),
hereby promises to pay to the order of IMPERIUM MASTER FUND, LTD. or its
permitted successors or assigns (the “Holder”) the sum of up to FOUR MILLION
SEVEN HUNDRED EIGHT THOUSAND NINE HUNDRED AND 00/100 DOLLARS ($4,708,900) in
same day funds, on or before September 1, 2012 (the “Maturity Date”). The Holder
may convert the principal of this Note into shares (“Conversion Shares”) of the
Company’s common stock, par value $0.00001 per share (the “Common Stock”), on
the terms set forth herein.


Except as specifically provided by the terms of Section 5, and the Scheduled
Principal Payments contemplated in Section 2(a), the Company shall not have the
right to prepay any principal of this Note.
 
-2-

--------------------------------------------------------------------------------


 
The Company’s obligations under this Note, including, without limitation, its
obligation to make payments of principal and interest, are guaranteed by the
Company’s subsidiaries and secured by the assets and properties of the Company
and its subsidiaries.


The Company has issued this Note pursuant to a Securities Purchase and Loan
Agreement, dated as of the Issue Date (the “Loan Agreement”), between the
Company and the original purchaser of this Note. If this Note is partially
assigned and divided into two or more notes, such additional notes along with
the remainder of this Note are collectively referred to herein as the “Notes”.


1. DEFINITIONS.


(a) Defined Terms. The following terms shall apply to this Note:
 
“Assumed Variable Market Price” has the meaning set forth in Section 4(e)(ii)(B)
of this Note.
 
“Cap Amount” means $4,000,000.


“Change of Control” means the existence, occurrence or public announcement of,
or entering into an agreement contemplating, any of the following: (a) the sale,
conveyance or disposition of more than twenty-five percent (25%) of the assets
of the Company, (b) the effectuation of a transaction or series of transactions
in which more than fifty percent (50%) of the voting power of the Company is
transferred or otherwise disposed of; (c) the effectuation of a transaction or
series of transactions in which any of the voting power of any Company
Subsidiary is transferred or otherwise disposed to a Person other than the
Company or another Company Subsidiary; (d) the consolidation, merger or other
business combination of the Company with or into any other entity, immediately
following which the prior stockholders of the Company fail to own, directly or
indirectly, at least seventy-five percent (75%) of the surviving entity; (e) the
consolidation, merger or other business combination of any Company Subsidiary
with or into any other entity other than the Company or another Company
Subsidiary; (f) a transaction or series of transactions in which any Person or
group acquires more than fifty percent (50%) of the voting equity of the
Company; (g) a transaction or series of transactions in which any Person or
group (other than the Company or a Company Subsidiary) acquires any of the
voting equity of a Company Subsidiary; and (h) the Continuing Directors do not
at any time constitute at least a majority of the Board of Directors.


“Common Stock” has the meaning set forth in the preamble to this Note.


“Company” has the meaning set forth in the preamble to this Note.


“Continuing Director” means, at any date, a member of the Company’s Board of
Directors (i) who was a member of such board on the Issue Date or (ii) who was
nominated or elected by at least a majority of the directors who were Continuing
Directors at the time of such nomination or election or whose election to the
Company’s Board of Directors was recommended or endorsed by at least a majority
of the directors who were Continuing Directors at the time of such nomination or
election or such lesser number comprising a majority of a nominating committee
if authority for such nominations or elections has been delegated to a
nominating committee whose authority and composition have been approved by at
least a majority of the directors who were Continuing Directors at the time such
committee was formed.
 
-3-

--------------------------------------------------------------------------------


 
“Conversion” has the meaning set forth in Section 3(a) of this Note.
 
“Conversion Date” has the meaning set forth in Section 3(b) of this Note.
 
“Conversion Default” has the meaning set forth in Section 3(e) of this Note.
 
“Conversion Notice” has the meaning set forth in Section 3(b) of this Note.
 
“Conversion Price” means $0.11, subject to adjustment as provided herein.
 
“Convertible Securities” means any stock or securities (other than Options) of
the Company convertible into or exercisable or exchangeable for Common Stock.
 
“Default Interest Rate” means the lower of eighteen percent (18%) and the
maximum rate permitted by applicable law or by the applicable rules or
regulations of any governmental agency or of any stock exchange or other
self-regulatory organization having jurisdiction over the Company or the trading
of its securities.


“Delivery Date” has the meaning set forth in Section 3(d) of this Note.


“Determination Date” has the meaning set forth in Section 4(c) of this Note.


“Dilutive Issuance” has the meaning set forth in Section 4(e)(i) of this Note.


“Dispute Procedure” has the meaning set forth in Section 3(b) of this Note.


“Distribution,” “Distribution Date” and “Distribution Notice” have the
respective meanings set forth in Section 4(c) of this Note.


“DTC” has the meaning set forth in Section 3(d) of this Note.


“Event of Default” means the occurrence of any of the following events:
 
(i) a Liquidation Event occurs or is publicly announced;
 
(ii) the Company fails to make any payment of principal or interest on this Note
in full as and when such payment is due, and such payment remains unpaid for two
(2) Business Days;
 
(iii)  other than a breach described in clause (ii) above, the Company breaches
or provides notice of its intent to breach any material covenant, agreement or
condition of this Note, the Loan Agreement, the Security Documents, the Warrant
or the Registration Rights Agreement (including, without limitation, the
occurrence of a Conversion Default, an Exercise Default (as defined in the
Warrants) or a Registration Default (as defined in the Registration Rights
Agreement); and such breach continues for a period of five (5) Business Days
following written notice thereof from the Holder;
 
-4-

--------------------------------------------------------------------------------


 
(iv) any representation or warranty made by the Company in this Note, the Loan
Agreement, the Warrant or the Registration Rights Agreement was inaccurate or
misleading in any material respect as of the date such representation or
warranty was made; or
 
(v) a default occurs or is declared, or any amounts are accelerated, under or
with respect to any instrument that evidences Debt of the Company or any of its
Subsidiaries in a principal amount exceeding $100,000 (including, without
limitation, any of the other Notes).
 
“FAST” has the meaning set forth in Section 3(d) of this Note.


“Holder” has the meaning set forth in the preamble to this Note.
 
“Interest” has the meaning set forth in Section 2(b) of this Note.


“Issue Date” means the “Issue Date” stated on the front page of this Note.


“Liquidation Event” means where (i) the Company or any Company Subsidiary shall
make a general assignment for the benefit of creditors or consent to the
appointment of a receiver, liquidator, custodian, or similar official of all or
substantially all of its properties, or any such official is placed in control
of such properties, or the Company or any Company Subsidiary shall commence any
action or proceeding or take advantage of or file under any federal or state
insolvency statute, including, without limitation, the United States Bankruptcy
Code, seeking to have an order for relief entered with respect to it or seeking
adjudication as a bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment, liquidation, dissolution, administration, a voluntary arrangement,
or other relief with respect to it or its debts; or (ii) there shall be
commenced against the Company or any Company Subsidiary any action or proceeding
of the nature referred to in clause (i) above or seeking issuance of a warrant
of attachment, execution, distraint, or similar process against all or any
substantial part of its property, which results in the entry of an order for
relief which remains undismissed, undischarged or unbonded for a period of sixty
(60) days; or (iii) there is initiated the dissolution or other winding up of
the Company or any material Company Subsidiary, whether voluntary or involuntary
and whether or not involving insolvency or bankruptcy proceedings; or (iv) there
is initiated any assignment for the benefit of creditors or any marshalling of
the material assets or material liabilities of the Company or any Company
Subsidiary.


“Major Transaction” means the existence, occurrence or public announcement of,
or entering into an agreement contemplating, a merger, consolidation, business
combination, tender offer, exchange of shares, recapitalization, reorganization,
redemption or other similar event, as a result of which shares of Common Stock
shall be changed into, or exchanged or tendered for, the same or a different
number of shares of the same or another class or classes of stock or securities
or other assets of the Company or another entity.
 
-5-

--------------------------------------------------------------------------------


 
“Mandatory Redemption,” “Mandatory Redemption Date” and “Mandatory Redemption
Notice” have the respective meanings set forth in Section 5(a) of this Note.


“Mandatory Redemption Price” means, with respect to a Mandatory Redemption, the
greater of:


(A) the sum of (x) one hundred twenty percent (120%) of the unpaid principal
amount of this Note being redeemed if such Mandatory Redemption is being
effectuated in connection with an Event of Default or Major Transaction (or one
hundred ten percent (110%) of the unpaid principal amount of this Note being
redeemed if such Mandatory Redemption is being effectuated in connection with a
Change of Control) plus (y) all accrued and unpaid Interest (including default
interest) thereon; and


(B) the product of (x) the quotient of (i) the unpaid principal amount of this
Note being redeemed plus all accrued and unpaid Interest (including default
interest) thereon divided by (ii) the Conversion Price in effect on the
applicable Mandatory Redemption Date multiplied by (y) the greater of (i) the
Market Price calculated as of the date on which the applicable Mandatory
Redemption Notice is delivered and (ii) the VWAP for the Trading Day occurring
immediately prior to the Mandatory Redemption Date.


“Market Price” means, as of a particular date, the highest daily VWAP during the
period of twenty (20) consecutive Trading Days occurring immediately prior to
(but not including) such date.


“Maturity Date” has the meaning set forth in the preamble to this Note.


“Options” means any rights, warrants or options to subscribe for, purchase or
receive Common Stock or Convertible Securities.


“Purchase Rights” means any options, warrants or other rights to purchase or
subscribe for Common Stock or Convertible Securities.


“Record Date” has the meaning set forth in Section 4(c) of this Note.


“Scheduled Monthly Payment Date” means October 1, 2009 and the first day of each
calendar month thereafter, provided, that if any of such days in any year is not
a Business Day, then the Scheduled Monthly Payment Date shall be the Business
Day immediately following such date.


“VWAP” on a Trading Day means the volume weighted average price of the Common
Stock for such Trading Day on the Principal Market as reported by Bloomberg
Financial Markets or, if Bloomberg Financial Markets is not then reporting such
prices, by a comparable reporting service of national reputation selected by the
Holders and reasonably satisfactory to the Company.
 
-6-

--------------------------------------------------------------------------------


 
(b) Terms Defined in the Loan Agreement. Any capitalized term used but not
defined herein has the meaning specified in the Loan Agreement.


(c) Usage.  All definitions contained in this Note are equally applicable to the
singular and plural forms of the terms defined. The words “hereof”, “herein” and
“hereunder” and words of similar import refer to this Note as a whole and not to
any particular provision of this Note.


2. PRINCIPAL; INTEREST; SCHEDULED PAYMENTS.


(a) Accretion of Principal. During the period commencing on the Issue Date and
ending on the two year anniversary of the Issue Date (the “Accretion Period”),
the outstanding principal of this Note shall accrete in value at an annual rate
equal to eight and one-half percent (8.5%), computed on the basis of a 360-day
year and calculated using the actual number of days elapsed since the Issue
Date. Assuming no principal of this Note is converted or prepaid prior to the
expiration of the Accretion Period, the outstanding principal of this Note shall
accrete in accordance with the following schedule:


September 24, 2007
 
$
4,000,000.00
 
October 24, 2007
   
4,028,333.33
 
November 24, 2007
   
4,056,666.67
 
December 24, 2007
   
4,085,000.00
 
January 24, 2008
   
4,113,333.33
 
February 24, 2008
   
4,141,666.66
 
March 24, 2008
   
4,169,999.99
 
April 24, 2008
   
4,198,333.32
 
May 24, 2008
   
4,226,666.65
 
June 24, 2008
   
4,254,999.98
 
July 24, 2008
   
4,283,333.31
 
August 24, 2008
   
4,311,666.64
 
September 24, 2008
   
4,340,000.00
 
October 24, 2008
   
4,370,741.67
 
November 24, 2008
   
4,401,483.34
 
December 24, 2008
   
4,432,225.01
 
January 24, 2009
   
4,462,966.68
 
February 24, 2009
   
4,493,708.35
 
March 24, 2009
   
4,524,450.02
 
April 24, 2009
   
4,555,191.69
 
May 24, 2009
   
4,585,933.36
 
June 24, 2009
   
4,616,675.03
 
July 24, 2009
   
4,647,416.80
 
August 24, 2009
   
4,678,158.37
 
September 24, 2009
   
4,708,900.00
 

 
-7-

--------------------------------------------------------------------------------


 
(b) Interest. Commencing immediately upon the expiration of the Accretion
Period, this Note shall bear interest on the unpaid principal amount hereof
(“Interest”) at an annual rate equal to six percent (6%), computed on the basis
of a 360-day year and calculated using the actual number of days elapsed since
and including the day immediately following the expiration of the Accretion
Period or the date on which Interest was most recently paid, as the case may be,
and if not timely paid as provided herein, compounded monthly.


(c) Scheduled Monthly Payments; Payment of Interest. The Company shall pay to
the Holder, in cash, on each Scheduled Monthly Payment Date, an amount equal to
the sum of (i) the lesser of (x) $130,802.78 and (y) the then total remaining
unpaid principal of this Note plus (ii) all accrued and unpaid Interest. In
addition to the Scheduled Monthly Payment Dates, the Company shall pay accrued
and unpaid Interest (x) on the Maturity Date and (y) on any other date on which
all or any portion of the principal amount of this Note is payable (whether
through conversion or otherwise).


(d) Method of Payments. The Company shall make all cash payments required under
this Note by wire transfer of immediately available funds.


(e) Default Interest. All amortization payments, payments of Interest and any
other payments required under this Note that are not paid as and when due in
accordance with this Note shall bear interest until paid at the Default Interest
Rate.


3. CONVERSION.
 
(a) Right to Convert. The Holder shall have the right, subject to the
limitations described in Section 3(f), at any time and from time to time, to
convert all or any part of the outstanding and unpaid principal amount of this
Note into such number of fully paid and non-assessable Conversion Shares as is
determined in accordance with the terms hereof (a “Conversion”). The Company may
not refuse any conversion request by the Holder for any reason or no reason
unless and until the Company obtains an injunction and posts bond with respect
thereto.
 
(b)  Conversion Notice. In order to convert principal of this Note, the Holder
shall send by facsimile transmission (followed by a telephonic or email
confirmation that such facsimile was sent), at any time prior to 5:00 p.m., New
York City time, on the Business Day on which the Holder wishes to effect such
Conversion (the “Conversion Date”), a properly completed notice of conversion to
the Company, in the form set forth on Annex I hereto, stating the amount of
principal to be converted and a calculation of the number of shares of Common
Stock issuable upon such Conversion (a “Conversion Notice”). Subject to Section
6(d), the Conversion Notice shall also state the name or names (with address) in
which the shares of Common Stock that are issuable on such Conversion shall be
issued. The Holder shall not be required to physically surrender this Note to
the Company in order to effect a Conversion. The Company shall maintain a record
showing, at any given time, the unpaid principal amount of this Note and the
date of each Conversion or other payment of principal hereof. In the case of a
dispute as to the number of Conversion Shares issuable upon a Conversion
(including, without limitation, as a result of adjustments to the Conversion
Price made in accordance with Section 4 below), the Company shall promptly issue
to the Holder the number of Conversion Shares that are not disputed, the Company
and the Holder shall provide each other with their respective calculations, and
the Company shall submit the disputed calculations to a certified public
accounting firm of national recognition (other than the Company’s independent
accountants) within two (2) Business Days following the later of the date on
which the Holder delivers its calculations to the Company and the receipt of the
Holder’s Conversion Notice. The Company shall use its best efforts to cause such
accountants to calculate the Conversion Price as provided herein and to notify
the Company and the Holder of the results in writing no later than two (2)
Business Days following the day on which such accountant received the disputed
calculations (the “Dispute Procedure”). Such accountant’s calculation shall be
deemed conclusive absent manifest error. The fees of any such accountant shall
be borne by the party whose calculations are most at variance with those of such
accountant.
 
-8-

--------------------------------------------------------------------------------


 
(c) Number of Conversion Shares; Reduction of Principal. The number of
Conversion Shares to be delivered by the Company pursuant to a Conversion shall
be equal to the principal amount of this Note being converted divided by the
Conversion Price in effect on the Conversion Date. Upon the valid delivery of
the Conversion Shares by the Company, the amounts subject to such Conversion
shall be credited towards the principal amount of this Note, provided that all
amounts credited towards future payments of principal shall be credited in the
order that such principal payments are to become due and payable.
 
(d) Delivery of Common Stock Upon Conversion. The Company shall, no later than
the close of business on the third (3rd) Business Day following the Conversion
Date (the “Delivery Date”), issue and deliver or cause to be delivered to the
Holder the number of Conversion Shares determined pursuant to Section 3(c)
above; provided, however, that any Conversion Shares that are the subject of a
Dispute Procedure shall be delivered no later than the close of business on the
third (3rd) Business Day following the resolution of such dispute in accordance
with this Note. The Company shall effect delivery of Conversion Shares to the
Holder, as long as the Transfer Agent participates in the Depository Trust
Company (“DTC”) Fast Automated Securities Transfer program (“FAST”), by
crediting the account of the Holder or its nominee at DTC (as specified in the
applicable Conversion Notice) with the number of Conversion Shares required to
be delivered, no later than the close of business on such Delivery Date. In the
event that the Transfer Agent is not a participant in FAST or if the Holder so
specifies in a Conversion Notice or otherwise in writing on or before the
Conversion Date, the Company shall effect delivery of Conversion Shares by
delivering to the Holder or its nominee physical certificates representing such
Conversion Shares, no later than the close of business on such Delivery Date. If
any Conversion would create a fractional Conversion Share, such fractional
Conversion Share shall be disregarded and the number of Conversion Shares
issuable upon such Conversion, in the aggregate, shall be the nearest whole
number of Conversion Shares. Conversion Shares delivered to the Holder shall not
contain any restrictive legend unless such legend is required pursuant to the
terms of the Loan Agreement.
 
(e) Failure to Deliver Conversion Shares. If the Company fails for any reason to
(x) deliver to the Holder the number of Conversion Shares specified in a
Conversion Notice (without any restrictive legend if so required under the Loan
Agreement) on or before the Delivery Date therefor, or (y) remove any
restrictive legend from outstanding Conversion Shares at the request of the
Holder in accordance with the Loan Agreement on or before the third (3rd)
Business Day following such request (each of the defaults described in the
preceding clauses (x) and (y), a “Conversion Default”), the Holder shall have
the right to receive from the Company an amount equal to (A) (N/365) multiplied
by (B) the principal amount of this Note represented by the Conversion Shares
which remain the subject of such Conversion Default multiplied by (C) the
Default Interest Rate, where “N” equals the number of days elapsed between the
date on which such Conversion Shares were to be delivered (or date on which the
restrictive legend was to be removed from such Conversion Shares) and the date
on which such Conversion Default has been cured. Amounts payable pursuant to the
preceding sentence shall be paid to the Holder in immediately available funds on
or before the second (2nd) Business Day following written notice from the Holder
to the Company specifying the amount owed to it by the Company. In the event
that shares of Common Stock are purchased by or on behalf of the Holder in order
to make delivery on a sale effected in anticipation of receiving Conversion
Shares upon a Conversion (or having the restrictive legend removed from
outstanding Conversion Shares), and there is a Conversion Default with respect
thereto, the Holder shall have the right to receive from the Company, in
addition to the foregoing amounts, (1) the aggregate amount paid by or on behalf
of the Holder for such shares of Common Stock minus (2) the aggregate amount of
net proceeds, if any, received by the Holder from the sale of such Conversion
Shares as and when such shares are delivered by the Company to the Holder. In
addition to the foregoing rights, the Holder shall have the right to pursue all
other remedies available to it at law or in equity (including, without
limitation, a decree of specific performance and/or injunctive relief). 
 
-9-

--------------------------------------------------------------------------------


 
(f) Limitations on Right to Convert.


(i) In no event shall the Holder be permitted to convert principal of this Note
if, upon such conversion, (x) the number of Conversion Shares to be issued
pursuant to such Conversion plus (y) the number of shares of Common Stock
beneficially owned by the Holder (other than Common Stock which may be deemed
beneficially owned except for being subject to a limitation on conversion or
exercise analogous to the limitation contained in this Section 3(f)(i)) would
exceed 9.9% of the number of shares of Common Stock then issued and outstanding,
it being the intent of the Company and the Holder that the Holder not be deemed
at any time to have the power to vote or dispose of greater than 9.9% of the
number of shares of Common Stock issued and outstanding at any time. Nothing
contained herein shall be deemed to restrict the right of the Holder to convert
such excess principal amount at such time as such Conversion does not violate
the provisions of this Section 3(f)(i). As used herein, beneficial ownership
shall be determined in accordance with Section 13(d) of the Exchange Act. The
holders of Common Stock are to be deemed third-party beneficiaries of the
limitation imposed hereby and, accordingly, this Section 3(f)(i) may not be
amended without the consent of the holders of a majority of the shares of Common
Stock then outstanding; provided, however, that the Holder shall have the right,
upon sixty (60) days’ prior written notice to the Company, to waive the
provisions of this Section 3(f)(i) without obtaining such consent.


(ii) The Holder acknowledges and agrees that the aggregate amount of principal
of this Note that may be converted into Common Stock may not exceed the Cap
Amount. In the event that the Holder shall sell or otherwise transfer any
portion of this Note, the then remaining portion of the Cap Amount shall be
allocated between the Holder and its transferee pro rata in proportion to the
aggregate number of Conversion Shares issuable under the portion of this Note so
transferred and retained.
 
-10-

--------------------------------------------------------------------------------


 
4. ADJUSTMENTS TO CONVERSION PRICE.


(a) Stock Splits, Stock Interests, Etc. If, at any time on or after the Issue
Date, the number of outstanding shares of Common Stock is increased by a stock
split, stock dividend, reclassification or other similar event, the Conversion
Price shall be proportionately reduced, or if the number of outstanding shares
of Common Stock is decreased by a reverse stock split, combination,
reclassification or other similar event, the Conversion Price shall be
proportionately increased.
 
(b) Major Transactions. If, at any time after the Issue Date, any Major
Transaction shall occur, then the Holder shall thereafter have the right to
receive upon Conversion, in lieu of the shares of Common Stock otherwise
issuable, such shares of stock, securities and/or other property as would have
been issued or payable upon such Major Transaction with respect to or in
exchange for the number of shares of Common Stock which would have been issuable
upon Conversion had such Major Transaction not taken place (without giving
effect to any limitations on such Conversion contained in this Note or the Loan
Agreement). The Company shall not effect any Major Transaction unless
(i) subsequent to the public disclosure by the Company of such Major
Transaction, the Holder has been given written notice of such transaction by the
earlier of (x) the date that is thirty (30) days (sixty one (61) days if,
without giving effect to the limitation on conversion contained in Section
3(f)(i), the Holder would beneficially owns more than 9.9% of the Common Stock
then outstanding) prior to the date on which such transaction is consummated,
and (y) the date that is fifteen (15) days prior to the record date for the
determination of the Company’s stockholders entitled to vote with respect to
such transaction, and (ii) the resulting successor or acquiring entity (if not
the Company) assumes by written instrument (in form and substance reasonably
satisfactory to the Holder) the obligations of the Company under this Note
(including, without limitation, the obligation to make payments of principal and
Interest accrued but unpaid through the date of such consolidation, merger or
sale and accruing thereafter). The above provisions shall apply regardless of
whether or not there would have been a sufficient number of shares of Common
Stock authorized and available for issuance upon conversion of this Note as of
the date of such transaction, and shall similarly apply to successive Major
Transactions. Notwithstanding the foregoing, the Holder may, in lieu of
exercising its rights under this Section 4(b), exercise its rights under Section
5 of this Note.
 
(c) Distributions. If, at any time after the Issue Date, the Company declares or
makes any distribution of cash or any other assets (or rights to acquire such
assets) to holders of Common Stock, including without limitation any dividend or
distribution to the Company’s stockholders in shares (or rights to acquire
shares) of capital stock of a subsidiary) (a “Distribution”), the Company shall
deliver written notice of such Distribution (a “Distribution Notice”) to the
Holder at least fifteen (15) days prior to the earlier to occur of (i) the
record date for determining stockholders entitled to such Distribution (the
“Record Date”) and (ii) the date on which such Distribution is made (the
“Distribution Date”) (the earlier of such dates being referred to as the
“Determination Date”). Upon receipt of the Distribution Notice, the Holder shall
promptly (but in no event later than three (3) Business Days) notify the Company
whether it has elected (A) to receive the same amount and type of assets
(including, without limitation, cash) being distributed as though the Holder
were, on the Determination Date, a holder of a number of shares of Common Stock
into which this Note is convertible as of such Determination Date (such number
of shares to be determined without giving effect to any limitations on such
conversion) or (B) upon any exercise of this Note on or after the Distribution
Date, to reduce the Conversion Price in effect on the Business Day immediately
preceding the Record Date by an amount equal to the fair market value of the
assets to be distributed divided by the number of shares of Common Stock as to
which such Distribution is to be made, such fair market value to be reasonably
determined in good faith by the Board of Directors and reasonably acceptable to
the Holder. Upon receipt of such election notice from the Holder, the Company
shall timely effectuate the transaction or adjustment contemplated in the
foregoing clause (A) or (B), as applicable.  If the Holder does not notify the
Company of its election pursuant to the preceding sentence on or prior to the
Determination Date, the Holder shall be deemed to have elected clause (A) of the
preceding sentence.
 
-11-

--------------------------------------------------------------------------------


 
(d) Convertible Securities; Options. If, at any time after the Issue Date, the
Company issues Convertible Securities or Options to the record holders of the
Common Stock, whether or not such Convertible Securities or Options are
immediately convertible, exercisable or exchangeable, then the Holders shall be
entitled, upon any Conversion of this Note after the date of record for
determining stockholders entitled to receive such Convertible Securities or
Options (or if no such record is taken, the date on which such Convertible
Securities or Options are issued), to receive the aggregate number of
Convertible Securities or Options which the Holder would have received with
respect to the shares of Common Stock issuable upon such conversion (without
giving effect to any limitations on such Conversion contained in this Note or
the Loan Agreement) had the Holder been the holder of such shares of Common
Stock on the record date for the determination of stockholders entitled to
receive such Convertible Securities or Options (or if no such record is taken,
the date on which such Convertible Securities or Options were issued).
 
(e) Dilutive Issuances.
 
(i) Adjustment Upon Dilutive Issuance. If the Company issues or sells, or in
accordance with Section 4(e)(ii) of this Note is deemed to have issued or sold,
any shares of Common Stock for no consideration or for a consideration per share
less than the Conversion Price in effect on the date of such issuance or sale
(or deemed issuance or sale) (a “Dilutive Issuance”), then effective immediately
upon such Dilutive Issuance, the Conversion Price shall be adjusted so as to
equal the consideration received or receivable by the Company (on a per share
basis) for the additional shares of Common Stock so issued, sold or deemed
issued or sold in such Dilutive Issuance (which, in the case of a deemed
issuance or sale, shall be calculated in accordance with Section 4(e)(ii) of
this Note). Notwithstanding the foregoing, no adjustment shall be made pursuant
hereto if such adjustment would result in an increase in the Conversion Price.
 
(ii) Effect On Conversion Price Of Certain Events. For purposes of determining
the adjusted Conversion Price under Section 4(e)(i) of this Note, the following
will be applicable:
 
(A) Issuance Of Options. If the Company issues or sells any Options, whether or
not immediately exercisable, and the price per share for which Common Stock is
issuable upon the exercise of such Options (and the price of any conversion of
Convertible Securities, if applicable) is less than the Conversion Price in
effect on the date of issuance or sale of such Options, then the maximum total
number of shares of Common Stock issuable upon the exercise of all such Options
(assuming full conversion, exercise or exchange of Convertible Securities, if
applicable) shall, as of the date of the issuance or sale of such Options, be
deemed to be outstanding and to have been issued and sold by the Company for
such price per share. For purposes of the preceding sentence, the “price per
share for which Common Stock is issuable upon the exercise of such Options”
shall be determined by dividing (x) the total amount, if any, received or
receivable by the Company as consideration for the issuance or sale of all such
Options, plus the minimum aggregate amount of additional consideration, if any,
payable to the Company upon the exercise of all such Options, plus, in the case
of Convertible Securities issuable upon the exercise of such Options, the
minimum aggregate amount of additional consideration payable upon the
conversion, exercise or exchange thereof (determined in accordance with the
calculation method set forth in Section 4(e)(ii)(B) below) at the time such
Convertible Securities first become convertible, exercisable or exchangeable, by
(y) the maximum total number of shares of Common Stock issuable upon the
exercise of all such Options (assuming full conversion, exercise or exchange of
Convertible Securities, if applicable). No further adjustment to the Conversion
Price shall be made upon the actual issuance of such Common Stock upon the
exercise of such Options or upon the conversion, exercise or exchange of
Convertible Securities issuable upon exercise of such Options. To the extent
that shares of Common Stock or Convertible Securities are not delivered pursuant
to such Options, upon the expiration or termination of such Options, the
Conversion Price shall be readjusted to the Conversion Price that would then be
in effect had the adjustments made upon the issuance of such Options been made
on the basis of delivery of only the number of shares of Common Stock actually
delivered.
 
-12-

--------------------------------------------------------------------------------


 
(B) Issuance Of Convertible Securities. If the Company issues or sells any
Convertible Securities, whether or not immediately convertible, exercisable or
exchangeable, and the price per share for which Common Stock is issuable upon
such conversion, exercise or exchange is less than the Conversion Price in
effect on the date of issuance or sale of such Convertible Securities, then the
maximum total number of shares of Common Stock issuable upon the conversion,
exercise or exchange of all such Convertible Securities shall, as of the date of
the issuance or sale of such Convertible Securities, be deemed to be outstanding
and to have been issued and sold by the Company for such price per share. If the
Convertible Securities so issued or sold do not have a fluctuating conversion or
exercise price or exchange ratio, then for the purposes of the immediately
preceding sentence, the “price per share for which Common Stock is issuable upon
such conversion, exercise or exchange” shall be determined by dividing (A) the
total amount, if any, received or receivable by the Company as consideration for
the issuance or sale of all such Convertible Securities, plus the minimum
aggregate amount of additional consideration, if any, payable to the Company
upon the conversion, exercise or exchange thereof (determined in accordance with
the calculation method set forth in this Section 4(e)(ii)(B)) at the time such
Convertible Securities first become convertible, exercisable or exchangeable, by
(B) the maximum total number of shares of Common Stock issuable upon the
exercise, conversion or exchange of all such Convertible Securities. If the
Convertible Securities so issued or sold constitutes a Variable Rate Security,
then for purposes of the first sentence of this Section 4(e)(ii)(B), the “price
per share for which Common Stock is issuable upon such conversion, exercise or
exchange” shall be deemed to be the lowest price per share which would be
applicable (assuming all holding period and other conditions to any discounts
contained in such Variable Rate Security have been satisfied) if the conversion
price of such Variable Rate Security on the date of issuance or sale thereof
were equal to the actual conversion price on such date (or such higher minimum
conversion price if such Variable Rate Security is subject to a minimum
conversion price) (the “Assumed Variable Market Price”), and, further, if the
conversion price of such Variable Rate Security at any time or times thereafter
is less than or equal to the Assumed Variable Market Price last used for making
any adjustment under this Section 4(e) with respect to any Variable Rate
Security, the Conversion Price in effect at such time shall be readjusted to
equal the Conversion Price which would have resulted if the Assumed Variable
Market Price at the time of issuance of the Variable Rate Security had been
equal to the actual conversion price of such Variable Rate Security existing at
the time of the adjustment required by this sentence; provided, however, that if
the conversion or exercise price or exchange ratio of a Convertible Security may
fluctuate solely as a result of provisions designed to protect against dilution,
such Convertible Security shall not be deemed to be a Variable Rate Security. No
further adjustment to the Conversion Price shall be made upon the actual
issuance of such Common Stock upon conversion, exercise or exchange of such
Convertible Securities.
 
-13-

--------------------------------------------------------------------------------


 
(C) Change In Option Price Or Conversion Rate. If there is a change at any time
(including, without limitation, a change with respect to any Options or
Convertible Securities outstanding as of the Issue Date) in (x) the amount of
additional consideration payable to the Company upon the exercise of any
Options; (y) the amount of additional consideration, if any, payable to the
Company upon the conversion, exercise or exchange of any Convertible Securities;
or (z) the rate at which any Convertible Securities are convertible into or
exercisable or exchangeable for Common Stock, the Conversion Price in effect at
the time of such change shall be readjusted to the Conversion Price which would
have been in effect at such time had such Options or Convertible Securities
still outstanding provided for such changed additional consideration or changed
conversion, exercise or exchange rate, as the case may be, at the time initially
issued or sold.
 
(D) Calculation Of Consideration Received. If any Common Stock, Options or
Convertible Securities are issued or sold for cash, the consideration received
therefor will be the amount received by the Company therefor. In case any Common
Stock, Options or Convertible Securities are issued or sold for a consideration
part or all of which shall be other than cash, the amount of the consideration
other than cash received by the Company shall be the fair market value of such
consideration. In case any Common Stock, Options or Convertible Securities are
issued in connection with any merger or consolidation in which the Company is
the surviving corporation, the amount of consideration therefor will be deemed
to be the fair market value of such portion of the net assets and business of
the non-surviving corporation as is attributable to such Common Stock, Options
or Convertible Securities, as the case may be. The independent members of the
Company’s Board of Directors shall calculate reasonably and in good faith, using
standard commercial valuation methods appropriate for valuing such assets, the
fair market value of any consideration.


(iii) Exceptions To Adjustment Of Conversion Price. Notwithstanding the
foregoing, no adjustment to the Conversion Price shall be made pursuant to this
Section 4(e) upon the issuance of any Excluded Securities.


(f) Notice Of Adjustments. Upon the occurrence of each adjustment or
readjustment of the Conversion Price pursuant to this Section 4 resulting in a
change in the Conversion Price by more than one percent (1%), or any change in
the number or type of stock, securities and/or other property issuable upon
Conversion of this Note, the Company, at its expense, shall promptly compute
such adjustment, readjustment or change and prepare and furnish to the Holder a
certificate setting forth such adjustment, readjustment or change and showing in
detail the facts upon which such adjustment, readjustment or change is based.
The Company shall, upon the written request at any time of the Holder, furnish
to the Holder a like certificate setting forth (i) such adjustment, readjustment
or change, (ii) the Conversion Price at the time in effect and (iii) the number
of shares of Common Stock and the amount, if any, of other securities or
property which at the time would be received upon Conversion of this Note.
 
-14-

--------------------------------------------------------------------------------


 
(g) Adjustments; Additional Shares, Securities or Assets. In the event that at
any time, as a result of an adjustment made pursuant to this Section 4, the
Holder of this Note shall, upon conversion of this Note, become entitled to
receive securities or assets (other than Common Stock) then, wherever
appropriate, all references herein to shares of Common Stock shall be deemed to
refer to and include such shares and/or other securities or assets; and
thereafter the number of such shares and/or other securities or assets shall be
subject to adjustment from time to time in a manner and upon terms as nearly
equivalent as practicable to the provisions of this Section 4.
 
5. EVENTS OF DEFAULT; MANDATORY REDEMPTION.
 
(a) Mandatory Redemption. In the event that an Event of Default, a Change of
Control or Major Transaction occurs, the Holder shall have the right, upon
written notice to the Company (a “Mandatory Redemption Notice”), to have all or
any portion of the unpaid principal amount of this Note, plus all accrued and
unpaid Interest (including default interest (if any)), redeemed by the Company
(a “Mandatory Redemption”) at the Mandatory Redemption Price in same day funds.
The Mandatory Redemption Notice shall specify (i) the Mandatory Redemption Price
and (ii) the date on which such Mandatory Redemption Price must be paid to the
Holder (the “Mandatory Redemption Date”), which date must be at least four (4)
Business Days following the Business Day on which the Mandatory Redemption
Notice is delivered to the Company. In order to effect a Mandatory Redemption
hereunder, the Holder must deliver a Mandatory Redemption Notice no later than,
in the case of an Event of Default, the close of business on the third (3rd)
Business Day following the date on which an Event of Default is no longer
continuing and, with respect to a Change of Control or Major Transaction, the
close of business on the third (3rd) Business Day following the date on which
the Change of Control or Major Transaction is completed.
 
(b) Payment of Mandatory Redemption Price.
 
(i) The Company shall pay the Mandatory Redemption Price to the Holder on the
Mandatory Redemption Date. In the event that the Company redeems the entire
remaining unpaid principal amount of this Note, all accrued and unpaid Interest
and any other amounts due hereunder, and pays such amount to the Holder in cash,
the Holder shall return this Note to the Company for cancellation.
 
(ii) If the Company fails to pay the Mandatory Redemption Price to the Holder on
Mandatory Redemption Date, the Holder shall be entitled to interest thereon at
the Default Interest Rate from the Mandatory Redemption Date until the date on
which Mandatory Redemption Price has been paid in full.
 
-15-

--------------------------------------------------------------------------------


 
6. MISCELLANEOUS.
 
(a) Failure to Exercise Rights not Waiver. No failure or delay on the part of
the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude any other or further exercise thereof.
All rights and remedies of the Holder hereunder are cumulative and not exclusive
of any rights or remedies otherwise available. In the event that the Company
does not pay any amount under this Note when such amount becomes due, the
Company shall bear all costs incurred by the Holder in collecting such amount,
including, without limitation, reasonable legal fees and expenses.
 
(b) Notices. Any notice, demand or request required or permitted to be given by
the Company or the Holder pursuant to the terms of this Note shall be in writing
and shall be deemed delivered (i) when delivered personally or by verifiable
facsimile transmission, unless such delivery is made on a day that is not a
Business Day, in which case such delivery will be deemed to be made on the next
succeeding Business Day, (ii) on the next Business Day after timely delivery to
an overnight courier and (iii) on the Business Day actually received if
deposited in the U.S. mail (certified or registered mail, return receipt
requested, postage prepaid), addressed as follows:


If to the Company:


Manaris Corporation
400 boul. Montpellier
Montreal, Quebec
Canada H4N 2G7
Attn:  John Fraser, Chief Executive Officer
Tel:  514-904-6030
Fax:  514-744-2080


with a copy (which shall not constitute notice) to:


Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, New York 10006
Attn: Darrin Ocasio, Esq.
Tel: 212-930-9700
Fax: 212-930-9725


and if to the Holder, to such address for the Holder as provided by such Holder
under the Loan Agreement, or as shall be designated by the Holder in writing to
the other parties hereto in accordance with this Section 6(b).


(c)  Amendments and Waivers. No amendment, modification or other change to, or
waiver of any provision of, this Note or any other Note may be made unless such
amendment, modification or change, or request for waiver, is (A) set forth in
writing and is signed by the Company, (B) consented to in writing by the holders
of at least sixty-six percent (66%) of the unpaid principal amount of the Notes,
and (C) applied to all of the Notes. Upon the satisfaction of the conditions
described in (A), (B) and (C) above, this Note shall be deemed to incorporate
the amendment, modification, change or waiver effected thereby as of the
effective date thereof, even if the Holder did not consent to such amendment,
modification, change or waiver. Notwithstanding the foregoing, the limitation on
beneficial ownership set forth in Section 3(f)(i) may not be amended without the
consent of the holders of a majority of the shares of Common Stock then
outstanding; provided, however, that such limitation may be waived by the Holder
upon sixty (60) days’ prior written notice to the Company, and such waiver shall
be valid and shall not require the consent of the Company or any other holder of
Common Stock or Notes.
 
-16-

--------------------------------------------------------------------------------


 
(d)  Transfer of Note. The Holder may sell, transfer or otherwise dispose of all
or any part of this Note (including, without limitation, pursuant to a pledge)
to any Person as long as such sale, transfer or disposition is the subject of an
effective registration statement under the Securities Act of 1933, as amended,
and applicable state securities laws, or is exempt from registration thereunder,
and is otherwise made in accordance with the applicable provisions of the Loan
Agreement. From and after the date of any such sale, transfer or disposition,
the transferee hereof shall be deemed to be the holder of a Note in the
principal amount acquired by such transferee, and the Company shall, as promptly
as practicable (but in no event later than three Business Days from the date it
receives notice thereof), issue and deliver to such transferee a new Note
identical in all respects to this Note, in the name of such transferee. The
Company shall be entitled to treat the original Holder as the holder of this
entire Note unless and until it receives written notice of the sale, transfer or
disposition hereof.
 
(e) Lost or Stolen Note. Upon receipt by the Company of evidence of the loss,
theft, destruction or mutilation of this Note, and (in the case of loss, theft
or destruction) of indemnity or security reasonably satisfactory to the Company,
and upon surrender and cancellation of the Note, if mutilated, the Company shall
execute and deliver to the Holder a new Note identical in all respects to this
Note.
 
(f)  Governing Law; Jurisdiction; Waiver of Jury Trial.


(i) This Note shall be governed by and construed under the laws of the State of
New York applicable to contracts made and to be performed entirely within the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City and County of
New York for the adjudication of any dispute hereunder or any other Transaction
Document or in connection herewith or therewith or with any transaction
contemplated hereby or thereby, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper. The Holder and the Company hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof to such Person at the
address in effect for notices to it under this Note and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law.
 
-17-

--------------------------------------------------------------------------------


 
(ii) THE HOLDER AND THE COMPANY EACH ACKNOWLEDGES AND AGREES THAT ANY DISPUTE OR
CONTROVERSY THAT MAY ARISE UNDER THIS NOTE OR THE OTHER TRANSACTION DOCUMENTS IS
LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH PERSON
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PERSON MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF OR RELATING TO THIS NOTE, OR THE BREACH, TERMINATION OR VALIDITY OF THIS NOTE
OR THE OTHER TRANSACTION DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY. THE HOLDER AND THE COMPANY EACH CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (II) EACH SUCH PERSON UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH SUCH PERSON MAKES THIS
WAIVER VOLUNTARILY, AND (IV) EACH SUCH PERSON HAS BEEN INDUCED TO UNDERTAKE THE
OBLIGATIONS SET FORTH IN THIS NOTE BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 6(f)(ii).


(g) Successors and Assigns. The terms and conditions of this Note shall inure to
the benefit of and be binding upon the respective successors (whether by merger
or otherwise) and permitted assigns of the Company and the Holder. The Company
may not assign its rights or obligations under this Note except as specifically
required or permitted pursuant to the terms hereof.
 
(h) Usury. This Note is subject to the express condition that at no time shall
the Company be obligated or required to pay interest hereunder at a rate which
could subject the Holder to either civil or criminal liability as a result of
being in excess of the maximum interest rate which the Company is permitted by
applicable law to contract or agree to pay.  If by the terms of this Note, the
Company is at any time required or obligated to pay interest hereunder at a rate
in excess of such maximum rate, the rate of interest under this Note shall be
deemed to be immediately reduced to such maximum rate and the interest payable
shall be computed at such maximum rate and all prior interest payments in excess
of such maximum rate shall be applied and shall be deemed to have been payments
in reduction of the principal balance of this Note. 


(i) Taxes . Any and all payments of any kind whatsoever by the Company under or
in connection with this Note or any other Transaction Document shall be made
free and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges or withholdings, and all liabilities of any
kind whatsoever with respect thereto, excluding taxes imposed on the net income
of the Holder (all such nonexcluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities, collectively or individually, the “Taxes”). If the
Company shall be required to deduct or if Holder shall be required to pay any
Taxes from or in respect of any sum payable under or in connection with any of
this Note or any other Transaction Document to the Holder, (i) the sum payable
shall be increased by the amount necessary so that after making all required
deductions (including deductions applicable to additional sums payable under or
in connection with this Section 6(i)) the Holder shall receive an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Company shall make such deductions if so required and (iii) the Company shall
pay the full amount deducted to or that is otherwise required to be paid by the
Holder and file any required tax and information return with the relevant
Governmental Authority in accordance with applicable law.
 
[Signature Page to Follow]
 
-18-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has caused this Note to be signed in its name by
its duly authorized officer on the date first above written.
 
MANARIS CORPORATION




By: 

--------------------------------------------------------------------------------

Name:
Title:
 
-19-

--------------------------------------------------------------------------------




ANNEX I




NOTICE OF CONVERSION


The undersigned hereby elects to convert principal of the 6% Original Issue
Discount Senior Secured Convertible Note (the “Note”) issued by MANARIS
CORPORATION (the “Company”) into shares of common stock (“Common Stock”) of the
Company according to the terms and conditions of the Note. Capitalized terms
used herein and not otherwise defined shall have the respective meanings set
forth in the Note.





 
Date of Conversion: ____________________________________________
     
Principal Amount of
Note to be Converted: ____________________________________________
     
Number of Shares of
Common Stock to be Issued: ______________________________________
     
Name of Holder:  ________________________________________________
     
Address: ______________________________________________________
                    ______________________________________________      
              ______________________________________________      
Signature:

--------------------------------------------------------------------------------

 
Name:
 
Title:

 
Holder Requests Delivery to be made: (check one)


ྐྵ
By Delivery of Physical Certificates to the Above Address



ྐྵ
Through Depository Trust Corporation

(Account  _____________________)
 
-20-

--------------------------------------------------------------------------------

